                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

RACHAN DAMIDI REDDY                 )
                                    )
                  Petitioner,       ) Civil Action No. 3:18-cv-00172
                                    )
      v.                            )
                                    )
RASHID A. BUTTAR,                   )
                                    )
                  Respondent.       )
____________________________________)
     SUGGESTION OF MOOTNESS OF RESPONDENT’S MOTION TO DISMISS

                                          Introduction

        After evading service for months and being generally uncooperative in the process that is
this lawsuit, Respondent finally appeared and filed a Motion to Dismiss the Petition, arguing that
he had moved out of State (and indeed out of the country) and that the Court therefore lacked
personal jurisdiction over him. The parties briefed the Motion and the Court held a hearing. The
Motion has since been under consideration by this Court. The purpose of this Suggestion is to
advise the Court of material developments that Petitioner submits moot the arguments Respondent
raised regarding personal jurisdiction (and, in fact, hopefully warrant severe sanctions against
Respondent). As will be demonstrated by forthcoming affidavit to be filed in the next few days,
Petitioner was recently able, by engaging a private investigator and conducting surveillance of the
Mooresville medical facility that Respondent has an ongoing relationship with, to effect personal
service of the Petition on Respondent while he was physically present in this State and District on
the premises of that medical facility. Under the relevant authorities on due process and personal
jurisdiction (e.g. Burnham, infra), there can be no question now that this Court may exercise
personal jurisdiction over Respondent and that his Motion to Dismiss is moot. Out of an
abundance of caution, Petitioner proceeded with the filing of this Suggestion before the referenced
affidavit is completely ready for filing with the Court so that the Court would not work on the
Motion unnecessarily in the interim and could wait until it has all relevant information before it.

                                           Discussion

       In addressing the scope of a court’s ability to exercise personal jurisdiction over a non-
resident defendant in a manner consistent with the strictures of Due Process when that non-resident
defendant is served with process while physically present in the forum, the late Justice Scalia,
writing for the Court in Burnham v. Superior Court of Cal., 495 U.S. 604 (1990), said:

       Among the most firmly established principles of personal jurisdiction in American
       tradition is that the courts of a State have jurisdiction over nonresidents who are
       physically present in the State. The view developed early that each State had the

                                           Page 1 of 3

      Case 3:18-cv-00172-FDW-DSC Document 46 Filed 05/01/19 Page 1 of 3
       power to hale before its courts any individual who could be found within its borders,
       and that once having acquired jurisdiction over such a person by properly serving
       him with process, the State could retain jurisdiction to enter judgment against him,
       no matter how fleeting his visit. That view had antecedents in English common-law
       practice, which sometimes allowed "transitory" actions, arising out of events
       outside the country, to be maintained against seemingly nonresident defendants
       who were present in England. Justice Story believed the principle, which he traced
       to Roman origins, to be firmly grounded in English tradition: "[B]y the common
       law[,] personal actions, being transitory, may be brought in any place, where the
       party defendant may be found," for "every nation may . . . rightfully exercise
       jurisdiction over all persons within its domains." … Picquet v. Swan, supra, at 611-
       612 (Story, J.) ("Where a party is within a territory, he may justly be subjected to
       its process, and bound personally by the judgment pronounced, on such process,
       against him").

Id. at 610-11 (most internal citations omitted).

       As will be established by the forthcoming affidavit, that is precisely what happened here.
Thus, there is no merit to Respondent’s challenge to this Court exercising personal jurisdiction
over him. Respondent’s Motion to Dismiss is moot and this Court should proceed to the merits of
the underlying Petition and award Petitioner the relief requested therein.

This the 1st day of May, 2019.

                                                     THE McINTOSH LAW FIRM, P.C.

                                                     s/Joel M. Bondurant, Jr.___________
                                                     JOEL M. BONDURANT, JR.
                                                     Attorney for Petitioner, NC Bar No. 29621
                                                     P.O. Box 2270
                                                     Davidson, NC 28036-2270
                                                     Phone (704) 892-1699 Fax (704) 892-8664
                                                     joel@mcintoshlawfirm.com




                                            Page 2 of 3

      Case 3:18-cv-00172-FDW-DSC Document 46 Filed 05/01/19 Page 2 of 3
                                  CERTIFICATE OF SERVICE

I hereby certify that on the date specified below, I electronically filed the attached Suggestion with
the Clerk of Court using the CM/ECF System, and that said Suggestion shall therefore be
electronically served via NEF through the Court’s system:

Stacy B. Cordes
Attorney for Respondent
122 Cherokee Road, Suite 1
Charlotte North Carolina 28207

This the 1st day of February, 2019

                                                      s/Joel M. Bondurant, Jr.___________




                                             Page 3 of 3

      Case 3:18-cv-00172-FDW-DSC Document 46 Filed 05/01/19 Page 3 of 3
